ORDER
This case came before the court for oral argument December 2, 1991, pursuant to an order which had directed the plaintiffs to appear and show cause why their appeal should not be denied and dismissed. The plaintiffs had appealed from a summary judgment entered in the Superior Court.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the summary judgment entered by the Superi- or Court was correct. Said judgment was entered in favor of the defendants in respect to the plaintiffs’ complaint requesting money damages and specific performance of an agreement for the sale of real estate and also in favor of defendants’ counterclaim. The defendants had counterclaimed for return of their deposit. The central issue was whether the defendants had made a good faith effort to obtain a mortgage to fund the purchase. The motion justice held on the basis of affidavits, a letter of rejection from the Equitable Credit Union, and copies of defendants’ 1987 and 1988 tax returns, that defendants had made such a good faith effort as a matter of law. With this determination we agree.
Consequently, the plaintiffs’ appeal is denied and dismissed. The summary judgment is hereby affirmed.